RESOLUCIÓN
Al amparo del poder inherente de este Tribunal para regular la admisión y el ejercicio de la práctica de la abo-gacía y la notaría, y conforme a lo dispuesto en la Regla 15(15.4) del Reglamento para la Admisión de Aspirantes al Ejercicio de la Abogacía y la Notaría, de junio de 1998, según enmendado, 4 L.RR.A. Ap. XVII-B, se enmienda la Regla 6(6.1.1) del citado reglamento para que exprese lo siguiente:
(6.1) Solicitud.—
(6.1.1) Todo aspirante interesado en tomar el examen de Reválida General presentará ante la Junta una solicitud a esos efectos, bajo su responsabilidad de ofrecer información cierta, correcta y completa. La solicitud se presentará me-diante el mecanismo dispuesto por la Junta, ya sea electróni-camente o mediante correo certificado con acuse de recibo, en la fecha que se disponga mediante edicto, que deberá ser por lo menos de cuarenta y cinco (45) días antes de la fecha señalada para el comienzo del examen de reválida que desee tomar el aspirante. El Director Ejecutivo podrá dispensar a un aspi-rante de cumplir con el requisito de enviar su solicitud de admisión mediante el mecanismo dispuesto por la Junta, y aceptar su entrega personal, cuando el aspirante se vea impo-sibilitado de hacer la presentación a través del medio dis-puesto por la Junta o cuando el Director Ejecutivo estime que la entrega personal no afecta adversamente los trabajos admi-nistrativos de la Junta Examinadora.
*873Se enmienda el inciso (a) de la Regla 6(6.2.1) del citado reglamento para que exprese lo siguiente:
(6.2) Documentos que han de ser sometidos con la solicitud.—
(6.2.1) Salvo una dispensa autorizada por justa causa por la Junta, la solicitud deberá estar acompañada de:
(a) un documento escrito de su puño y letra y firmado por el(la) aspirante, en el que hará constar bajo juramento que reúne los requisitos enumerados en el Capítulo 4 de este Reglamento. En el caso de un aspirante con una condición que le impida completar el documento de su puño y letra, la Junta diseñará un procedimiento alterno.
Igualmente, se enmienda la Regla 6(6.3.1) del citado re-glamento para que exprese lo siguiente:
(6.3) Obligación continua de informar.—
(6.3.1) Todo aspirante que presente ante la Junta una so-licitud de admisión al examen de Reválida General o Notarial estará obligado a cumplimentarla, posteriormente, bajo su responsabilidad de ofrecer información cierta, correcta y com-pleta por cualquier hecho, circunstancia o información rele-vante que sustancialmente altere o haga inexacta la informa-ción, hecho o circunstancias afirmadas originalmente. Esta obligación será de naturaleza continua hasta la fecha en que el aspirante, de aprobar el examen de reválida, preste jura-mento como abogado.

Estas enmiendas entrarán en vigor inmediatamente. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo